Citation Nr: 0740132	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1943 to March 1946.  
He died in April 2005.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

For good cause shown - the appellant's advanced age - the 
Board advanced this case on the Board's docket in December 
2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran died in April 2005.  

2.  At the time of the veteran's death, service connection 
was in effect for: traumatic arthritis with degenerative disc 
disease of the cervical spine (evaluated 60 percent) and 
post-traumatic stress disorder (PTSD) (evaluated at 30 
percent), and a total disability rating based on individual 
unemployability had been assigned effective from October 
1999.  

3.  The death certificate lists the immediate cause of death 
as failure to thrive, indicates that the immediate cause of 
death was due to or as a consequence of anoxic encephalopathy 
and acute myocardial infarction, and lists Parkinson's 
disease and dysphagia as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause his 
death.  

5.  The veteran's failure to thrive, anoxic encephalopathy, 
acute myocardial infarction, Parkinson's disease, and 
dysphagia are not related to service.  

6.  The veteran was not in receipt of or entitled to receive 
compensation for service-connected disability that was rated 
by VA as totally disabling for a period of 10 years prior to 
his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1310, 1311, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Cause of death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
a veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. §3.312(b).  

Accordingly to the veteran's death certificate, the immediate 
cause of his death was failure to thrive due to or as a 
consequence of anoxic encephalopathy and acute myocardial 
infarction.  Parkinson's disease and dysphagia were listed on 
the death certificate as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  At the time of the veteran's death, he was not 
service-connected for any of those conditions.  Service 
connection was in effect for traumatic arthritis with 
degenerative disc disease of the cervical spine and 
post-traumatic stress disorder (PTSD).  The appellant has not 
advanced any specific contentions concerning the cause of the 
veteran's death.  There is no evidence at all, though, 
indicating that either of the service-connected disabilities 
was the principal cause, or a contributory cause, of the 
veteran's death.  

Nevertheless, the Board must determine whether any of the 
fatal disorders was incurred in or aggravated by service, or 
might be presumed to have been incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  As discussed below, the record does 
not establish that failure to thrive, anoxic encephalopathy, 
acute myocardial infarction, Parkinson's disease, or 
dysphagia was incurred during service. 

The veteran's service medical records do not establish that 
he incurred any of those disorders during service.  His 
medical treatment records show that the veteran was evaluated 
for possible hypertension in 1944, but the report of his 
separation examination in March 1946 notes a blood pressure 
of 110/70 and no diagnosis of hypertension or any other 
cardiovascular disorder was listed.  The service records do 
not show any evaluation or treatment for any neurological 
disorder or dysphagia.  

The appellant is not limited to the veteran's in-service 
records to establish that a disability was incurred during 
active service.  For certain diseases that are manifest to a 
compensable degree within a specified period after discharge 
from active service, the regulations provide a presumption 
that the disease was incurred during service.  38 C.F.R. §§ 
3.307(a), 3.309.  For this presumption to apply, the disease 
at issue must be one of the diseases listed in 38 C.F.R. § 
3.309.  Section 3.309(a), which lists chronic diseases 
entitled to a presumption of in-service incurrence (if 
manifest to a compensable degree within one year of 
discharge), includes cardiovascular disease and organic 
disease of the nervous system.  However, the record contains 
no evidence that the veteran had cardiovascular disease or 
any neurological disorder (i.e., anoxic encephalopathy or 
Parkinson's disease) within one year following discharge from 
active service.  The list of chronic diseases does not 
include failure to thrive or dysphagia.  Thus, service 
connection cannot be presumed for the acute myocardial 
infarction, anoxic encephalopathy, or Parkinson's disease, 
that were among the contributing causes of the veteran's 
death.  

Nor does the post-service evidence establish that the veteran 
incurred a fatal disability during service.  If a disease is 
initially diagnosed after service, in-service incurrence can 
be established when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during active service.  38 C.F.R. § 3.303(d).  Here, 
the record clearly shows that the veteran's failure to thrive 
and anoxic encephalopathy resulted from the myocardial 
infarction he sustained approximately two months prior to his 
death.  Although the records of his treatment during those 
two months list a diagnosis of hypertension, there is no 
evidence that the hypertension diagnosed approximately 50 
years after his separation from service is in any way related 
to service or, more importantly, that the myocardial 
infarction that ultimately led to his death was in any way 
related to service.  

Thus, service connection for the cause of the veteran's death 
cannot be granted.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence in favor of the 
claim is much less than that against the claim, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

B.  Entitlement under § 1318

The appellant also seeks entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  

This statute was implemented by VA at 38 C.F.R. § 3.22.  VA 
has established that "hypothetical entitlement" is not a 
viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e., only to claims pending 
on the date of the January 21, 2000 amendment to 38 C.F.R. 
§ 3.22.  In this case, there was no claim pending for DIC 
benefits on January 21, 2000, as the veteran was still alive 
at that time.  Thus, hypothetical entitlement is not for 
application in this case.  

The Board notes that 38 C.F.R. § 3.22(b) was amended in 
December 2005 to clarify that  the correction of CUE may 
establish that a veteran was "entitled to  receive" 
benefits "at the time of death" irrespective of whether the  
CUE is corrected before or after the veteran's death, and to 
add an eighth circumstance in which a  veteran may be found 
to have been "entitled to receive" compensation  at the 
time of death for a disability that was continuously rated  
totally disabling for the specified period preceding death, 
so that service department records that existed at the time 
of a  prior final VA decision but were not previously 
considered by VA  may support a finding that the veteran was 
"entitled to  receive" compensation at the time of death 
for a disability that was  rated totally disabling for the 
specified period. 

Section 3.22(b) now provides, in pertinent part, that 
"entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: the veteran 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling for the period specified in 38 C.F.R. § 3.22(a)(2) 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).  

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. 
§ 1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Specifically, in the April 2007 statement of 
the case, she was advised of the provisions of 38 C.F.R. § 
3.22 in effect prior to the December 2005 amendment, and of 
the general provisions of 38 U.S.C.A. § 1318.  Moreover, as 
discussed below, the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).  Therefore, the Board will proceed with the 
adjudication of the appellant's claim on the merits.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  His service-connected disabilities consisted of 
traumatic arthritis with degenerative disc disease of the 
cervical spine, evaluated 60 percent effective from October 
1999, and post-traumatic stress disorder (PTSD), evaluated 30 
percent from July 2000.  In addition, a total disability 
rating based on individual unemployability had been assigned 
effective from October 1999, and the veteran died in April 
2005.  As such, the veteran was not rated at 100 percent for 
at least the first five years after his discharge from 
service in 1946, nor was he rated totally disabled for at 
least the last 10 years of his life.  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The pertinent 
decisions include: (1) an August 1989 Board decision that 
denied service connection for a neck disorder, (2) an April 
1991 Board decision that again denied service connection for 
a neck disorder and that was affirmed by the Court in 
September 1992, (3) a January 1993 rating decision that 
denied service connection for a jaw disorder, (4) a March 
1997 rating decision that denied service connection for 
myositis, and (5) an April 1998 Board decision that denied 
compensation pursuant to 38 U.S.C.A. § 1151.  

Each of the Board decisions is final.  38 U.S.C.A. §§ 3004 
(1970) and 7104 (West 2002).  The veteran was notified of 
decision (3) and of his appellate rights in January 1993, and 
he was notified of decision (4) and of his appellate rights 
in April 1997.  There is no evidence that either decision was 
appealed.  As such, they are considered final.  See U.S.C.A § 
7105(c) (West 1992); C.F.R. §§ 3.104, 19.118, 19.153 (1992 
and 1996).  Neither the veteran, during his lifetime, nor the 
appellant has pled clear and unmistakable error in any of 
these decisions in an attempt to establish that a total 
rating for a service-connected disability was warranted for 
the requisite time period, but for such error.  

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the veteran's service treatment records were considered in 
the previous decisions, and no additional service treatment 
records have been received to provide a basis for reopening a 
claim since the last final decision during the veteran's 
lifetime.  Because service connection for a cervical spine 
disability was granted and was in effect for longer than the 
10 year period prior to the veteran's death, neither these 
records nor any other evidence establishes that the veteran 
was entitled to a total service-connected disability rating 
for the requisite time period.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  

II.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

In the present case, after the appellant filed her claim in 
April 2005, VA satisfied its duty to notify her of the 
evidence needed to support her claim for DIC, what VA would 
do, and what she should do, including giving VA any pertinent 
evidence in her possession, in a May 2005 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  
Because the required notice was provided before the adverse 
decision in October 2005, there was no error in the timing of 
this notice.  

Neither the May 2005, nor subsequent letters in June and 
August 2005, provided the specific notice required by Hupp.  
Nonetheless, the appellant was given this information in the 
rating decision and in the statement of the case, in 
connection with her claim, so she had actual notice of this 
information.  She has been given every opportunity to submit 
evidence and argument in support of her claim, to respond to 
VA notices, and to participate in her claim and her appeal.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of the appeal, additional 
treatment records for the veteran have been received.  There 
is no indication that additional pertinent records exist.  No 
further development action is necessary.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


